Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 5, 2021 has been entered. Claims 1-5 and 9-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lisch et al. (US 2016/0129621).
Regarding claim 1, Lisch discloses that, as illustrated in Figs. 1 (A-C) and 3 (A-C), an apparatus for manufacturing a liquid container comprising a mold for blow molding and a nozzle unit and configured to manufacture a liquid container containing a content liquid from a synthetic resin preform (Fig. 1A, item 24), wherein,
the nozzle unit (Fig. 1A, item 12) has a nozzle unit body in which a liquid supply path (Fig. 1B, item 66 and Fig. 1C, item 66’) is provided and a seal body (Fig. 1A, item 34) disposed in the supply path;

the seal body can move (as showing from Fig. 3A to 3C), relative to the nozzle unit body, between a blocked position (as showing in Fig. 3A) where the first seal portion sits on the supply path and an open position (as showing in Fig. 3C) where the first seal portion separates from the supply path and the second seal portion separates from the supply path.
However, Lisch does not explicitly disclose that, a spare supply position where the first seal portion separates from the supply path and the second seal portion sits on the supply path. Lisch discloses the movement of the seal body 34’ moving from Fig. 3B to Fig. 3C (the open position). During the beginning of the process, the first seal portion will separate from the supply path firstly and the second seal portion still is maintained to seal the supply path. Until reaching at a certain position, the second seal portion will be separated totally from the supply path as illustrated in Fig, 3C. For one of ordinary skilled in the art, it would have been obvious in the teachings of Lisch disclosing the spare supply position where the first seal portion separates from the supply path and the second seal portion sits on the supply path.      
Regarding claim 2, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the seal body has a seal main body and a tip member (such as item 52 in Fig. 3A) attachable to and detachable from the seal main body; and 
the spare supply path (Fig. 3A, item 78) is provided to the tip member (as shown in Fig. 3A).

	Regarding claim 3, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the nozzle unit (Fig. 3A, item 12) has a stretching rod (Fig. 3A, item 76) configured to stretch the preform in an axial direction; and
	the spare supply path has a longitudinal flow path through which the stretching rod passes (as shown in Fig. 3A).  
	Regarding claim 4, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the spare supply path has a lateral flow path extending from the flow inlet to the longitudinal flow path; and 
	the stretching rod can move, in a retracting direction, to a position beyond a connecting portion between the lateral flow path and the longitudinal flow path (as shown in Fig. 3C).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lisch et al. as applied to claim 1 above, further in view of Shigeki et al. (JP2016168801A, English translation provided).
Regarding claim 5, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the nozzle unit has a blow nozzle that has an inner peripheral surface forming a lower end of the supply path and is configured to engage with a mouth of the preform (as shown in Fig. 3A).

In the same field of endeavor, blow molding, Shigeki discloses that, as illustrated in Fig. 1, each vertical hole 31 is connected to a suction pump 33 at its upper end via a suction passage 32 (p.g. 4, [0034]). Thus, Shigeki discloses that, the inner peripheral surface of the blow nozzle (Fig. 1, item 15) is provided with an exhaust port configured to exhaust air out of the preform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lisch to incorporate the teachings of Shigeki to provide that the inner peripheral surface of the blow nozzle is provided with an exhaust port configured to exhaust air out of the preform. Doing so would be possible to remove air inside the preform during the process of blow molding.
  Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lisch et al. (US 2016/0129621) as applied to claim 2 above.
Regarding claim 9, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the nozzle unit (Fig. 3A, item 12) has a stretching rod (Fig. 3A, item 76) configured to stretch the preform in an axial direction; and
	the spare supply path has a longitudinal flow path through which the stretching rod passes (as shown in Fig. 3A).  
Regarding claim 10, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the spare supply path has a lateral flow path extending from the flow inlet to the longitudinal flow path; and 
.
Claims 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Lisch et al. as applied to claim 2 above, further in view of Shigeki et al. (JP2016168801A, English translation provided).
Regarding claims 11-15, Lisch discloses that, as illustrated in Figs. 3A-3C, in the apparatus for manufacturing a liquid container the nozzle unit has a blow nozzle that has an inner peripheral surface forming a lower end of the supply path and is configured to engage with a mouth of the preform (as shown in Fig. 3A).
However, Lisch does not explicitly disclose that, the inner peripheral surface of the blow nozzle is provided with an exhaust port configured to exhaust air out of the preform.
In the same field of endeavor, blow molding, Shigeki discloses that, as illustrated in Fig. 1, each vertical hole 31 is connected to a suction pump 33 at its upper end via a suction passage 32 (p.g. 4, [0034]). Thus, Shigeki discloses that, the inner peripheral surface of the blow nozzle (Fig. 1, item 15) is provided with an exhaust port configured to exhaust air out of the preform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lisch to incorporate the teachings of Shigeki to provide that the inner peripheral surface of the blow nozzle is provided with an exhaust port configured to exhaust air out of the preform. Doing so would be possible to remove air inside the preform during the process of blow molding. 
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered. 
1 that Lisch fails to disclose a spare supply path having a liquid flow inlet located between the first seal portion and the second seal portion, it is not persuasive.  
Shifting the location of an element (the liquid flow inlet) would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element (the liquid flow inlet) was held to be obvious. 
Lisch discloses the claimed invention except for the rearrangement of the location of the liquid flow inlet of the spare path. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the liquid flow inlet, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the location of the liquid flow inlet for the purpose of imparting an alternative configuration of design. 
Furthermore, the claim does not require, for example, that when the apparatus is in the spare supply position fluid can only flow through the spare supply path.
Regarding arguments in claim 1 that the effect by moving the seal body from the blocked position to the spare supply position is unexpected, it is not persuasive. Lisch discloses situations when the spare path being open as illustrated in Figs. 3B and 3C. As illustrated in Fig. 3A, Lisch applies the plug rod 76 to block the spare path. Similarly, as illustrated in Fig. 2 in the teachings of Applicant, the spare path 31 is blocked by the stretching rod 35 as well. Thus, there is no unexpected thing happened due to the moving of the seal body. Based on the disclosure 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742